Case: 16-30247      Document: 00513972932         Page: 1    Date Filed: 04/28/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                      No. 16-30247                               FILED
                                                                             April 28, 2017
                                                                            Lyle W. Cayce
DERLON CRAIN,                                                                    Clerk

                                                 Plaintiff-Appellant

v.

STATE HEALTH & HOSPITAL DEPARTMENT; JOHN FORD; OLIVIA
WATKINS HWANG,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                             USDC No. 3:15-CV-580


Before OWEN, ELROD, and COSTA, Circuit Judges.
PER CURIAM: *
       Derlon Crain, Louisiana prisoner # 91405, proceeding pro se and in
forma pauperis (IFP), filed a 42 U.S.C. § 1983 complaint against the Louisiana
Department of Health and Hospitals (Department), the Department’s
executive director John Ford, and the Department’s spokesperson Olivia
Watkins Hwang. He generally alleged that the defendants’ malfeasance and
negligence in monitoring the health of incoming inmates at the Calcasieu


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-30247     Document: 00513972932     Page: 2   Date Filed: 04/28/2017


                                  No. 16-30247

Parish Jail caused him to contract tuberculosis. The district court agreed with
the magistrate judge that the claim against the Department was barred by
Eleventh Amendment immunity and that Crain had failed to allege any direct
or personal involvement in the events underlying Crain’s complaint.
Accordingly, the district court dismissed the complaint as frivolous and for
failure to state a claim and denied Crain leave to proceed IFP on appeal,
certifying that Crain’s appeal was not taken in good faith. Crain now seeks
leave to proceed IFP on appeal.
      By moving for leave to proceed IFP, Crain is challenging the district
court’s IFP certification. See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir.
1997). Our inquiry into whether the appeal is taken in good faith “is limited
to whether the appeal involves legal points arguable on their merits (and
therefore not frivolous).” Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983)
(internal quotation marks and citation omitted).
      Crain does not address the district court’s basis for dismissing his § 1983
complaint. Rather, he merely contends that he is indigent, that the district
court’s dismissal was wrong, and that if afforded the opportunity, he could
provide evidence in support of his complaint.
      When an appellant fails to identify any error in the district court’s
analysis, it is the same as if the appellant had not appealed that judgment.
Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir.
1987). By failing to address the basis for the dismissal of his § 1983 complaint,
Crain has abandoned the issue on appeal. See Yohey v. Collins, 985 F.2d 222,
225 (5th Cir. 1993).
      Crain has not shown that his “appeal involves legal points arguable on
their merits.” See Howard, 707 F.2d at 219. Accordingly, Crain’s motion for




                                       2
    Case: 16-30247   Document: 00513972932   Page: 3   Date Filed: 04/28/2017


                              No. 16-30247

IFP status is DENIED, and his appeal is DISMISSED as frivolous. See Baugh,
117 F.3d at 202 & n.24.




                                    3